                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


THREE FORKS RANCH CORP.,


                       his,                                          4:20CV3126


        vs.
                                                                       ORDER
DEREK SCHWANEBECK, LESA
SCHWANEBECK, and JOHN C. ODOM,


                       Defendants.




       This matter is before the Court on James Korth’s Motion to Withdraw as Counsel (Filing
No. 60). Mr. Korth has advised that his client, Defendant John Odom, has elected to no longer be
represented by Mr. Korth and has asked him to withdraw. Mr. Korth has advised the Court that
Mr. Odom was provided a copy of the Motion to Withdraw. Under these circumstances, the
Motion to Withdraw will be granted.

       IT IS ORDERED:

       1.      The Motion to Withdraw as Counsel for John Odom (Filing No. 60) is granted.


       2.      Mr. Korth shall immediately serve a copy of this Order on Mr. Odom and thereafter
file proof of service showing compliance with this Order, listing the names and addresses of the
persons to whom notice was sent. Mr. Korth will not be relieved of applicable duties to the Court,
Mr. Odom, and opposing counsel until proof of service is filed.
       3.      Upon the filing of proof of service pursuant to Paragraph 2 of this Order, Mr. Odom
will be deemed to be proceeding pro se, that is, without the assistance of counsel, unless substitute
counsel has entered a written appearance on his behalf. If substitute counsel has not entered a
written appearance, Mr. Odom shall file a written notice with the Clerk of Court, notifying the
Court of his current address and telephone number. Mr. Odom shall do so within five (5) business
days of being served with this Order. Mr. Odom may retain substitute counsel at any time.
However, until such time as substitute counsel enters a written appearance, Mr. Odom shall comply
with all orders of this Court, the Federal Rules of Civil Procedure, and the Local Rules of Practice.
Failure to comply with these requirements may result in the imposition of sanctions, including
payment of costs and attorneys’ fees. Upon Mr. Korth’s submission of proof of service as
described in Paragraph 2 of this Order, the Clerk of Court shall terminate his appearance and
terminate further notices to him in this case.

       Dated this 24th day of June, 2021.


                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 2
